Title: To Alexander Hamilton from Richard Willing, 30 April 1800
From: Willing, Richard
To: Hamilton, Alexander


          
            Sir,
            Philadelphia April 30th 1800
          
          My duty commands me, to announce to you, my arrival, at this place, on the twelth instant from Canton. The furlough, you were so good, to grant me expires, with this day, and I hasten to make known, my most sincere acknowledgements for the favor.
          I remain Sir, with the most perfect respect your obedient Servant
          
            R Willing
          
          Major Genl. Hamilton
        